547 S.E.2d 9 (2001)
353 N.C. 374
In the Matter of X. HUFF.
No. 532P00.
Supreme Court of North Carolina.
February 1, 2001.
Alton D. Bain, Lillington, for Tampatha Huff.
Richard E. Jester, Angier, for James J. Huff.
E. Marshall Woodall, Lillington, for Harnett County DSS.
Prior report: 140 N.C.App. 288, 536 S.E.2d 838.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Respondent (James J. Huff) in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is

*10 "Dismissed ex mero motu by order of the Court in conference, this the 1st day of February 2001."
Upon consideration of the petition filed by Respondent (James J. Huff) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st day of February 2001."
Justice EDMUNDS recused.